NOT FOR PUBLICATlON

UNITED STA'I`ES DISTRICT COURT

 

DISTRICT oF NEW JERSEY
MICHAEL sANDERs, § Civil Acnon No. 13-5570 (MAS) (LHG)
Plaimiff,
MEMoRANDUM oPINIoN

V.
N.J. STATE PAROLE BOARD, et al.,

Defendants.

 

SHIPP, District Judge

This matter comes before the Court upon pro se Plaintiff Michael Sanders’s (“Plaintiff"’)
Motion for a Temporary Restraining Order and/or Injunction (“Motion”) against the New Jersey
State Parole Board.l (Mot., ECF No. 14.) The Court has reviewed Plaintist arguments and, for
the reasons expressed below, denies the Motion.

I. BACKGROUND

Plaintiff filed a Complaint asserting claims pursuant to 42 U.S.C. § 1983. (Compl., Apr.
5, 2018, ECF No. l.) On May 2, 2018, the Court denied without prejudice Plaintif`f’s application
to proceed in forma pauperis (“IFP”). (ECF No. 4.) Plaintiff filed a new IFP application on August
6, 2018. On August 13, 2018, the Court reopened the case, granted Plaintiff`s IFP application, and
indicated that summons would not issue as the Court’s sua sponte screening had not been

completed (ECF No. 8.) On August 13, 2018, Plaintiff filed a motion for a temporary restraining

 

l While Plaintiff Writes that he seeks relief from New Jersey Parole, the Court Will construe him

to be seeking relief from the New Jersey State Parole Board, one of the named Defendants in this
action.

order. (ECF No. 9.) The Court subsequently screened and dismissed the Complaint for failure to
state a claim for relief. (Op., Sept. 19, 2018, ECF No. ll.) The Court also denied Plaintiff"s
motion for a temporary restraining order. (Id.) Plaintiff failed to file an amended complaint
Rather, on OCtober 24, 2018, Plaintiff filed the instant Motion. (ECF No. 14.)

Underlying Plaintiff’s Motion is the special statutory sentencing scheme that applies to
certain sex offenders in New Jersey. Pursuant to N.J. Stat. Ann. § 2C:43-6.4(a), a criminal court
sentencing any offender convicted of certain sexual offenses shall sentence the criminal defendant
to “a special sentence of parole supervision for life.” A sentence of parole supervision for life
(“PSL”) commences “imrnediately upon the defendant’s release from incarceration.” N.J. Stat.
Ann. § 2C:43-6.4(b).

Plaintiff asserts that as a parolee subject to the provisions of PSL, he is required to give a
urine sample to his parole officer, which is used to determine whether he has ingested drugs or
alcohol. (Mot. 11 8.) If he is found to have drugs or alcohol in his system, it is a crime of the fourth
degree with a term punishable of up to eighteen months in prison. (Id.) Plaintiff asserts that he
refused to provide a urine sample, and, instead, invoked his right against self-incrimination (Id.
1111 8-9.) As a result, he was arrested, and returned to prison for committing a fourth degree crime.
(Id. 1111 9-10.) Plaintiff requests the Court to order his immediate release and to prevent the New
Jersey State Parole Board from violating his constitutional rights, insofar as he was not afforded
due process protections before being returned to prison (Id. 1111 10-13.)

II. DISCUSSION

“The Supreme Court [has] held that [a] temporary restraining order should be treated as a

preliminary injunction.” Nutrasweet Co. v. Vit-Mar Enters., Inc., 112 F.3d 689, 693 (3d Cir.

1997). Because the grant of injunctive relief is “an extraordinary remedy[,]” a temporary

restraining order “should be granted only in limited circumstances.” Kos Pharm., Inc. v. Andrx
Corp., 369 F.3d 700, 708 (3d Cir. 2004) (citation omitted). A request for injunctive relief in the
prison context must be “viewed with considerable caution.” Rush v. Corr. Med. Servs., Inc., 287
F. App’x 142, 144 (3d Cir. 2008). “A party seeking a preliminary injunction must show: (l) a
likelihood of success on the merits; (2) that [he] will suffer irreparable harm if the injunction is
denied; (3) that granting preliminary relief will not result in even greater harm to the nonmoving
party; and (4) that the public interest favors such relief.” Kos Pharm., Inc. , 369 F.3d at 708 (citing
Allegheny Energy, Inc. v. DQE, Inc., 171 F.3d 153, 158 (3d Cir. 1999)). “A Court will consider
all four factors, but the first two are essential.” Leddy v. N. Valley Reg’l Hz'gh Sch. Dist., No.
17-5245, 2017 WL 3923291, at *7 (D.N.J. Sept. 6, 2017).

With respect to the first prong, the Court previously screened Plaintiff s Complaint and
dismissed the claims against the New Jersey State Parole Board with prejudice The Court
explained that because the New Jersey State Parole Board is not a “person” within the meaning of
42 U.S.C. § 1983, it is not subject to liability. (See Op. 4 (citing Madden v. N.J. State Paro!e Bd.,
438 F.2d 1189, 1190 (3d Cir. 1971)). The Court also found that the Complaint did not present
sufficient facts with respect to any named Deferldant to state a claim for relief. (See generally Op.)
Plaintiff’s Motion provides significantly greater context and factual background regarding the
underlying allegations Nevertheless, without an amended complaint setting forth, at the very
least, a plausible claim for relief against at least one lawful defendant, the Motion fails under the
first prong outlined above. Rather than relying on the instant Motion to provide the Court with the
factual background of his Complaint, Plaintiff must, instead, provide the Court with an amended
complaint laying out all the relevant facts, defendants, and claims for relief. The Court can then

appropriately determine the merits of Plaintiff's overall allegations The Court, accordingly, finds

Plaintiff fails to demonstrate that he is entitled to a temporary restraining order or preliminary
injunction.
III. CONCLUSION

For the reasons set forth above, the Court DENIES Plaintiff’s Motion for a Temporary
Restraining Order and/or Injunction, (ECF No. 14.) The Court will enter an Order consistent with

this Memorandum Opinion.

s/ Michael A. ShinD
MICHAEL A. SHIPP
UNITED STATES DIsrRrCT JUDGE

Dated: April 9, 2019

